UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6040


LARRY DURRANCE,

                      Plaintiff – Appellant,

          v.

LAVERN COHEN, Warden; DR. MOORE, Medical Director; DR.
HAMMOCK, resident MD; NURSE DAVIS, RN, Head Nurse; NURSE
CANADY, LPN; NURSE SIMMONS, LPN,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.     J. Michelle Childs, District
Judge. (2:11-cv-00368-JMC)


Submitted:   March 15, 2012                 Decided:   March 20, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry Durrance, Appellant Pro Se. Jason Franklin Ward, HOWELL,
GIBSON & HUGHES, PA, Beaufort, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Larry        Durrance    appeals      the     district       court’s      order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                                   The

district court referred this case to a magistrate judge pursuant

to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp. 2011).                                    The

magistrate judge recommended that relief be denied and advised

Durrance that failure to file timely and specific objections to

this recommendation could waive appellate review of a district

court order based upon the recommendation.

            The     timely       filing     of     specific       objections          to     a

magistrate       judge’s     recommendation         is     necessary      to     preserve

appellate review of the substance of that recommendation when

the     parties     have      been     warned       of     the     consequences             of

noncompliance.           Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);     see    also   Thomas     v.     Arn,    474    U.S.     140     (1985).

Durrance     has    waived       appellate       review     by     failing       to    file

objections       after     receiving      proper    notice.            Accordingly,        we

affirm the judgment of the district court.

            We dispense with oral argument because the facts and

legal    contentions       are   adequately        presented      in     the    materials

before    the    court     and   argument       would     not    aid    the    decisional

process.



                                                                                 AFFIRMED

                                            2